DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
       				       Allowable Subject Matter
2.  	Claims 1-13, 15-19, 23-24 allowed.
                                                                    Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance:
4. 	Regarding Claims 1-13, the prior art failed to disclose or reasonably suggest a passivation layer on side surfaces of a protruding portions of the first through-electrode structure and a protruding portion of the second through-electrode structure and on the first main surface; a photosensitive polymer layer provided on the passivation layer between the first through-electrode structure and the second through-electrode structure; and a connection terminal structure directly contacting the protruding portion of the first through-electrode structure and the protruding portion of the second through-electrode structure and being connected with the top connection pad of the package substrate, and the first semiconductor device comprises a memory device including a plurality of stacked memory chips, and the second semiconductor device comprises a memory controller configured to control the memory device. 
5. 	Regarding Claims 15-19, the prior art failed to disclose or reasonably suggest a first through-electrode structure and a second through-electrode structure each passing through the interposer substrate and protruding from the first main surface ; a passivation layer on side surfaces of protruding portions of the first through-electrode structure and the second through-electrode structure and on the first main surface; a photosensitive polymer layer provided on the passivation layer between the first through-electrode structure and the second through-electrode structure; and a connection terminal structure directly contacting both a protruding portion of the first through-electrode structure and a protruding portion of the second through-electrode structure.
6. 	Regarding Claims 23-24, the prior art failed to disclose or reasonably suggest passivation layer on side surfaces of a protruding portions of the first through-electrode structure and a protruding portion of the second through-electrode structure and on the first main surface; a photosensitive polymer layer provided on the passivation layer between the first through-electrode structure and the second through-electrode structure; and a connection terminal structure directly contacting both the protruding portion of the first through-electrode structure and the protruding portion of the second through-electrode structure and being connected with the top connection pad of the package substrate, and the first semiconductor device comprises a memory device including a plurality of stacked memory chips, and the second semiconductor device comprises a memory controller configured to control the memory device. 
Remarks:
The closest prior arts are Koyanagi et al., (US 7906363 B2), and Park et al., US 10128224 B2. However, none of the reference teaches or suggest the claimed invention, for instance “......and a connection terminal structure directly contacting both the protruding portion of the first through-electrode structure and the protruding portion of the second through-electrode structure and being connected with the top connection pad of the package substrate, and the first semiconductor device comprises a memory device including a plurality of stacked memory chips, and the second semiconductor device comprises a memory controller configured to control the memory device, as recited in the claim.     
   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899